 

Exhibit 10.1

 

MERGER AGREEMENT

 

among

 

Urban FT Group, Inc.,

 

a Delaware corporation,

 

and,

 

FinTech Imaging Solutions, Inc.,

 

a Delaware corporation,

 

and

 

Digiliti Money, Inc.,

 

a Minnesota corporation.

 

and

 

Digiliti Money Group, Inc.,

 

a Delaware corporation.

 

 

 

 

MERGER AGREEMENT

 

This Merger Agreement (this “Agreement”), dated as of the 25th day of January
2018, is entered into by and among Digiliti Money Group, Inc., a Delaware
corporation (“DGLT”), Digiliti Money, Inc., a Minnesota corporation and wholly
owned subsidiary of DGLT (“DMI”), Urban FT Group, Inc., a Delaware corporation
(“UFTG”), and FinTech Imaging Solutions, Inc., a Delaware corporation (“FTIS”),
(DGLT, DMI, FTIS, and UFTG are hereinafter jointly referred to as the “Parties”
and individually, as a “Party”).

 

WITNESSETH

 

WHEREAS, DMI desires to merge with and into FTIS pursuant to a merger as set
forth in Article “4” of this Agreement in a transaction intended to be a
tax-free exchange, resulting in FTIS owning and holding the business and assets
of DMI; and

 

WHEREAS, FTIS is a newly formed corporation into which DMI shall be merged; and

 

WHEREAS, among other considerations for DMI’s merger into FTIS, FTIS shall issue
a Secured Promissory Note to DGLT, the sole shareholder of DMI at the time of
the execution of this Agreement, pursuant to the terms and conditions of this
Agreement in the amount of two million, three hundred seventy thousand, one
hundred sixty three dollars ($2,370,163) (the “Promissory Note”) in the form
which is annexed to, and made a part of, this Agreement as Exhibit “A”; and

 

WHEREAS, DGLT was delisted from NASDAQ on October 5, 2017, and is required to
undertake considerable costs to restate its financial statements for the 2015
and 2016 fiscal years and, and will not be able to raise capital at favorable
rates in the public market until it satisfies its financial reporting
requirements; and

 

WHEREAS, despite its best efforts DGLT does not have, and has not been able to
obtain, sufficient capital in order to sustain and grow the business of DMI; and

 

WHEREAS, UFT Equities, Inc., an affiliate of UFTG, and its affiliates have been
funding DMI and DGLT subject to the terms of the applicable financing documents;
and

 

WHEREAS, the Board of Directors of FTIS believes that this Agreement is in the
best interests of FTIS and the stockholders of FTIS and will advance the
long-term business interests of FTIS; and

 

WHEREAS, the Board of Directors of DMI believes that this Agreement is in the
best interests of DMI and DGLT its sole stockholder and that this Agreement will
advance the long-term business of DMI.

 

WHEREAS, UFTG has agreed to guarantee the performance by FTIS of its obligations
under this Agreement and under the Secured Promissory Note.

 

WHEREAS, prior to the merger, DMI and DGLT shall move all Excluded Assets as
further set forth and defined in this Agreement to a newly formed Delaware
subsidiary of DGLT, Digiliti Money Technologies, Inc. (“Technologies”) which
shall, at closing, enter into the Software License Agreement licensing to Urban
FT (North America), Inc. (“UFT-NA”), a wholly-owned subsidiary of UFTG, certain
software as defined in that agreement, which agreement is substantially in the
form as annexed hereto as Exhibit “A-1” (the “License Agreement”); and

 

 1

 

 

WHEREAS, the Parties acknowledge and agree that UFT-NA will, concurrently with
the closing pursuant to this Agreement, enter into executive retention
agreements with each of Mr. Bryan Meier, Mr. Hunter Wolfe and, Mr. Bruce
Whitmore “the Executive Retention Agreements”).

 

WHEREAS, the Board of Directors of DGLT, the sole shareholders of DMI, believes
that this Agreement is in the best interests of DGLT and its stockholders in
that it releases the significant majority of short and long-terms liabilities
which DGLT has, while allowing DGLT to continue to maintain and monetize
remaining assets; and

 

NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, in consideration of the
representations, warranties, and covenants contained in this Agreement, and for
other good and valuable consideration, the receipt, sufficiency and adequacy of
which is hereby acknowledged.

 

IT IS AGREED:

 

1. Recitals. The parties hereto adopt as part of this Agreement all of the
recitals which are set forth in the WHEREAS clauses, and agree that such
recitals shall be binding upon the Parties hereto by way of contract and not
merely by way of recital or inducement. Such WHEREAS clauses are hereby
confirmed and ratified as being true and accurate by each Party to this
Agreement.

 

2. Definitions.

 

A. Closing. Subject to the terms and conditions of this Agreement, the Merger
contemplated by this Agreement shall take place at a closing (the “Closing”) to
be held as soon as possible after the execution of this Agreement; provided,
however, that the Parties shall use reasonable efforts to close on January 31,
2018, but no later than thirty (30) days after the execution of this Agreement
(the day upon which the Closing takes place being the “Closing Date”).

 

B. Transaction Documents. “Transaction Documents” includes, without limitation,
this Agreement, the Certificate of Merger with respect to the Merger of DMI with
and into FTIS (“Certificate of Merger”), the Secured Promissory Note and related
Security Agreement (the “Security Agreement”) and Guarantee (the Secured
Promissory Note, Security Agreement and Guarantee being collectively referred to
herein as the “Credit Documents”), the Software License Agreement (including the
Guggenheim Assignment, as hereinafter defined), the Executive Retention
Agreements and any other documents to be delivered or entered into in connection
with any of the foregoing. FTIS and its successors shall have a non-exclusive
worldwide license to use, but not market, sublicense or sell the “Digiliti
Money” name and logo for a period of three (3) years after the Term of the
Software License Agreement the date of the transaction. Further, that FTIS shall
be given full control over, access to and exclusive right to the corresponding
domain names for a period of twelve (12) months or such later date as the
Parties agree to in writing.

 

C. Merger. “Merger” shall mean the merger of DMI with and into FTIS, resulting
in DMI being merged out of existence and the business of DMI being operated
through FTIS.

 

D. Excluded Assets. “Excluded Assets” shall specifically include, (i) all
technology, intellectual property, and other assets as defined in the Software
License Agreement entered into between Urban FT (North America), LLC and
Digiliti Money Technology, Inc.; and, (ii) any right, title and interest in the
cardholder agreements, agent bank agreements, current and future revenues, and
accrued receivables associated with the contractual relationship between DMI and
Central Bank of Kansas City.

 

 2

 

 

3. The Operation of DMI Prior to Closing. Prior to the Closing, DMI shall
continue its business as a going concern and shall not engage in any
transactions outside of the ordinary course of business (other than in
contemplation of this Merger) including, but not limited to, selling, leasing,
transferring, or assigning any material assets, tangible or intangible; entering
into any material agreement, contract, lease, or license; making any material
expenditures of its capital; declaring, set aside, or paying any dividend or
making any distributions, except in the ordinary course of its business and to
pay taxes.

 

4. Merger of DMI into FTIS and Ongoing Revenue Share.

 

A. The Merger is intended to be structured as a tax-free reorganization
resulting in DMI merging with and into FTIS, with (i) DGLT receiving the
Promissory Note and other Credit Documents relating to FTIS and its affiliates
that are parties thereto, and (ii) Technologies entering into the Software
License Agreement, (iii) the parties amending the Promissory Note dated
September 1, 2017 (the “UFT Note”) between DMI as debtor, UFT Equities, Inc. as
creditor, and DGLT as the Guarantor in the form as annexed hereto as Exhibit
“A-2” (the “Note Amendment”), and (iv) pursuant to the Note Amendment, DGLT
receiving payment in cleared funds the net amount of $250,000. The DMI shares
owned by DGLT shall be deemed cancelled immediately upon the Closing.

 

B. At the Closing, and presuming satisfaction by all parties of all conditions
hereto, UFTG, DMI, and the FTIS shall cause the Merger to be consummated by
filing a Certificate of Merger with the Secretary of the States of Delaware and
Minnesota in accordance with the relevant provisions of the Delaware General
Corporation Law, and shall make all other filings or recordings required
pursuant to the laws of the States of Delaware and Minnesota in order to
consummate the Merger. The Merger shall become effective at the time of
acceptance by the Secretary of the State of the States of Delaware and Minnesota
of such Certificate of Merger or such later time as may be agreed by the Parties
in writing (and set forth in such Certificate of Merger) being referred to
herein as the “Effective Time”. As a result of the Merger, the separate
corporate existence of DMI shall cease.

 

C. For a period of 12-months from the Closing Date, FTIS shall pay to
Technologies fifty (50%) percent of the revenues received from the product
currently known as “SMMW” based on the monthly invoiced amounts for recurring
revenue , with respect to only the recurring monthly revenue that is/will be
derived from the existing contractual agreements DMI has with customers for the
provision and support of the SMMW product This shall not include any revenues
derived through the provision of ongoing professional services or any future
products FTIS or its affiliates may provide to the respective customers. The 50%
revenue share payment shall be paid monthly by the 3rd business day following
the end of the previous month

 

D. FTIS hereby acknowledges and consents to Technologies proceeding to sell and
offer products and services to customers (who are not customers of DGLT, DMI or
UFT as of the date hereof) by utilizing the Excluded Assets.

 

 3

 

 

5. Secured Promissory Note:

 

A. At Closing, FTIS shall issue the Secured Promissory Note in the sum of two
million, three hundred seventy thousand, one hundred and sixty three dollars
($2,370,163) in the form attached to, and annexed hereto as Exhibit “A”, and
enter into the Security Agreement related thereto, and UFTG shall guarantee the
obligations of FTIS under the Secured Promissory Note.

 

B. The principal amount of the Secured Promissory Note shall be adjusted based
upon any net increase or decrease in the liabilities which are being assumed by
FTIS based upon an adjustment as of the Closing Date from the amount of
liabilities being assumed as determined based upon the Financial Statements of
DMI as of December 31, 2017. Any such adjustment shall be made within forty five
(45) days after the Closing Date.

 

6. Conditions to FTIS’s Obligations to Close:

 

A. The obligation of FTIS to close the transactions set forth in this Agreement
shall be subject to the following conditions:

 

i. Performance of Obligations of DMI. DMI shall have performed all obligations
and complied with all covenants set forth in this Agreement to be performed or
complied with in all material respects by it prior to the Closing Date.

 

ii. Statutory Requirements. Any statutory requirement for the valid consummation
by DMI of the transactions set forth in this Agreement shall have been
fulfilled; and, any authorizations, consents and approvals of all federal, state
and local governmental agencies and authorities required to be obtained, in
order to permit consummation by DMI of the transactions set forth in this
Agreement and to permit the business presently carried on by DMI to continue
unimpaired following the Closing Date.

 

iii. No Governmental Proceedings. No action or proceeding shall have been
instituted before a court or other governmental body by any governmental agency
or public authority to restrain or prohibit the transactions set forth in this
Agreement and DMI.

 

iv. Consents Under Agreements. DMI shall have obtained the consent or approval
of each person whose consent or approval shall be required in connection with
the transactions set forth in this Agreement and entry into and performance of
the obligations of DMI under all of the Transaction Documents.

 

v. Good Standing Certificate. On the Closing Date, DMI shall provide a good
standing certificate for DMI issued by the Secretary of State of the State of
Minnesota complete and correct within twenty (20) business days prior to the
Closing Date.

 

vi. Certificate of Merger. The Certificate of Merger shall have been filed with
the state of Delaware and the state of Minnesota.

 

vii. Conditions. All other conditions to Closing pursuant to this Agreement
shall have been satisfied or waived in writing.

 

 4

 

 

viii. Board Resolutions. DMI shall obtain and provide FTIS with resolutions from
the DMI and the DGLT Board of Directors approving the transactions set forth in
this Agreement. Delivery and Receipt of Shares.

 

ix. Excluded Assets. DMI shall, prior to the Closing transfer all of the
Excluded Assets to Technologies such that none of the Excluded Assets are deemed
owned by DMI at Closing and, for avoidance of doubt, shall not be deemed owned
by DMI, FTIS, UFTG, and Urban FT (North America), Inc. (“UFTNA).

 

7. Conditions to DMI’s Obligations to Close:

 

A. The obligation of DMI and DGLT, as may be the case, to close the transactions
set forth in this Agreement shall be subject to the following conditions:

 

i. Performance of Obligations of FTIS. FTIS and its affiliates shall have
performed all obligations and complied with all covenants set forth in this
Agreement to be performed or complied with in all material respects by it prior
to the Closing Date, including, without limitations, entry into all Transaction
Documents and making of all payments set forth in Sections 4 and 5 above.

 

ii. Statutory Requirements. Any statutory requirement for the valid consummation
by FTIS of the transactions set forth in this Agreement shall have been
fulfilled; and, any authorizations, consents and approvals of all federal, state
and local governmental agencies and authorities required to be obtained, in
order to permit consummation by FTIS of the transactions set forth in this
Agreement and to permit the business presently carried on by FTIS to continue
unimpaired following the Closing Date.

 

iii. No Governmental Proceedings. No action or proceeding shall have been
instituted before a court or other governmental body by any governmental agency
or public authority to restrain or prohibit the transactions set forth in this
Agreement and FTIS.

 

iv. Consents Under Agreements. FTIS shall have obtained the consent or approval
of each person whose consent or approval shall be required in connection with
the transactions set forth in this Agreement and entry into and performance of
the obligations of FTIS under all of the Transaction Documents.

 

v. Good Standing Certificate. On the Closing Date, FTIS shall provide a good
standing certificate for FTIS issued by the Secretary of State of the State of
Delaware complete and correct within twenty (20) business days prior to the
Closing Date.

 

vi. Certificate of Merger. The Certificate of Merger shall have been filed with
the state of Delaware.

 

vii. Conditions. All other conditions to Closing pursuant to this Agreement
shall have been satisfied or waived in writing.

 

viii. Board Resolutions. FTIS shall obtain and provide DMI and DGLT with
resolutions from the FTIS Board of Directors approving the transactions set
forth in this Agreement.

 

 5

 

 

ix. Delivery and Receipt of Promissory Note. On the Closing Date, FTIS shall
have delivered to DGLT the Promissory Note.

 

8. Standstill Agreement. Commencing upon the date of execution of this
Agreement, and until the Closing or the termination of this Agreement, DMI
and/or its subsidiaries and/or its affiliates shall not, and shall not permit
any manager, officer or employee of DMI or DGLT and/or its subsidiaries and/or
its affiliates, or any investment banker, financial advisor, attorney,
accountant or other representative or agent retained by DMI or DGLT and/or its
subsidiaries and/or its affiliates to, directly or indirectly, enter into any
transaction or act in a way which would in any event interfere with DMI
consummating this Agreement and/or interfering with, the transactions which are
the subject of this Agreement (the “Transaction”) including, but not limited to,
(A) soliciting, initiating or knowingly encouraging (including by way of
furnishing non-public information or assistance), any inquiries or the making of
any proposal which constitutes a competing transaction (the “Competing
Transaction”), (B) participating in any discussions or negotiations with respect
to any Competing Transaction, (C) entering into any agreement with respect to
any Competing Transaction, (D) furnishing to any person any proprietary or
confidential information of DMI which could be used to solicit a Competing
Transaction, or could be used by such a potential purchaser to make or finance a
Competing Transaction or (E) directly engaging in a Competing Transaction.
Without the prior consent of FTIS, DMI and DGLT shall not, other than in respect
of any Excluded Assets:

 

A. make any change in the Bylaws of DMI;

 

B. authorize or issue any Common Stock or any rights, warrants, options or
convertible securities of DMI to acquire such interest;

 

C. conduct the business of DMI in any manner other than in the ordinary course;

 

D. take any action or omit to do any act which would cause the representations
or warranties of DMI contained herein to be untrue or incorrect in any material
respect;

 

E. hire any employee other than in the ordinary course of business;

 

F. except for liabilities incurred and obligations under contracts entered into
in the ordinary course of business, incur any obligation or liability (absolute
or contingent), including, but not limited to, any debt or guarantee any such
debt or issue or sell any debt securities or guarantee any debt securities of
others;

 

G. declare or make any payment or distribution to its Board of Directors or
purchase or redeem any shares of capital stock, except pursuant to the terms and
conditions of this Agreement;

 

H. mortgage, pledge or subject to lien, charge or any other encumbrance, any
asset, whether tangible or intangible, of DMI other than Excluded Assets; sell,
lease or otherwise dispose of, or agree to sell, lease or otherwise dispose of,
any of its assets except in the ordinary course of business unless any such
successor assumes any and all outstanding liabilities;

 

I. commit any act or omit to do any act which would cause a material breach of
any agreement, contract or commitment which is listed in Section 10K of Exhibit
B and Section 11I of Exhibit C.

 

 6

 

 

J. commit any other act or omit to do any other act which would have a material
adverse effect upon the business, or financial condition of DMI.

 

9. Access/Release.

 

A. Prior to the Closing, DMI shall grant to FTIS and/or its employees, agents
and financial, legal and other representatives (their “Representatives”) full
and unrestricted access during normal business hours, to the offices,
properties, books, documents and records of DMI to conduct such examinations and
investigations thereof as they may desire. DMI shall also cause the officers,
managers, employees and financial, legal and other representatives of DMI to be
reasonably available for consultation and discussion with FTIS and its
Representatives during normal business hours and to furnish such persons with
any information as they may, from time to time, reasonably request, and DMI
shall otherwise cooperate fully in permitting FTIS and its Representatives to
investigate its business, properties and financial condition.

 

B. DGLT agrees that it and all affiliated parties shall execute such documents
which shall be delivered at the Closing, releasing DMI and its successors in
interest from any intercompany indebtedness or any other claims by DGLT, other
than as contemplated by the Transaction Documents (including, by way of example,
the Credit Documents).

 

10. DMI and DGLT Representations, Warranties and Covenants. DMI and DGLT
represents, warrants and covenants that.

 

A. DMI Status. DMI is a corporation duly organized and validly existing pursuant
to the laws of the State of Minnesota with all requisite power and authority to
carry on its business as presently conducted in all jurisdictions where
presently conducted, to enter into this Agreement and to consummate the
transactions set forth in this Agreement.

 

B. DGLT Status. DGLT is a corporation duly organized and validly existing
pursuant to the laws of the State of Delaware with all requisite power and
authority to carry on its business as presently conducted in all jurisdictions
where presently conducted, to enter into this Agreement and to consummate the
transactions set forth in this Agreement.

 

C. Authority. Both DMI and DGLT have the full right, power and authority to
enter into this Agreement and to consummate and / or consent to the transactions
contemplated by this Agreement, as the respective case may require. This
Agreement constitutes the valid and legally binding obligation of DMI and DGLT
enforceable in accordance with its terms and conditions, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or similar laws affecting creditor’s rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity). The execution and delivery of this
Agreement by DMI and DGLT, and the consummation by DMI and DGLT of the
transactions contemplated by this Agreement have been duly approved and
authorized by both DMI and DGLT and no further authorization shall be necessary
on the part of DMI or DGLT for the performance and consummation by DMI and DGLT
of the transactions contemplated by this Agreement.

 

D. Compliance with the Law and Other Instruments. Except as otherwise disclosed
in the Exhibits, the performance of this Agreement shall not result in any
breach of, or constitute a default under, or result in the imposition of any
material lien or encumbrance upon any property of DMI or cause an acceleration
under any arrangement, agreement or other instrument to which DMI is a party or
by which any of its respective assets are bound.

 

 7

 

 

E. No Reliance. DMI and DGLT acknowledges that no statements, representations or
warranties, have been made or furnished by FTIS or by any person acting on
behalf of FTIS with respect to this Agreement or any other aspects or
consequences of this Agreement other than as contemplated by the Transaction
Documents and the Note Amendment . DMI and DGLT further acknowledge that its
decision to enter into this Agreement was based entirely upon its own
determination, and not upon any representations made to it by FTIS or UFTG with
respect to the transactions which are the subject of this Agreement.

 

F. Absence of Conflicts. The execution and delivery of this Agreement and the
consummation by DMI and DGLT of the transactions set forth in this Agreement (i)
do not and shall not conflict with or result in a breach of any provision of
DMI’s Certification of Incorporation and Bylaws, (ii) do not and shall not
result in any breach of, or constitute a default or cause an acceleration under
any arrangement, agreement or other instrument to which DMI is a party to or by
which any of its assets are bound, (iii) do not and shall not cause DMI to
violate or contravene any provision of law or any governmental rule or
regulation, and (iv) will not and shall not result in the imposition of any
lien, or encumbrance upon, any property of DMI. DMI and DGLT have performed in
all material respects all of its obligations which are, as of the date of this
Agreement, required to be performed, pursuant to the terms of any such
agreement, contract or commitment.

 

G. Absence of Changes. Since September 30, 2017, there has not been any material
adverse change in the business, financial condition, operations, or results of
operations of DMI taken as a whole. Without limiting the generality of the
foregoing, except as set forth in Section “10G” of the DMI Disclosure Statement
which is annexed to and made a part of this Agreement as Exhibit “B,” since
December 31, 2017, and except for the Excluded Assets.

 

i. DMI has not sold, leased, transferred, or assigned any material assets,
tangible or intangible, outside of the ordinary course of business;

 

ii. DMI has not entered into any material agreement, contract, lease, or license
outside of the ordinary course of business;

 

iii. no party (including DMI) has accelerated, terminated, made material
modifications to, or canceled any material agreement, contract, lease, or
license to which DMI is a party;

 

iv. DMI has not made any material expenditures of its capital outside of the
ordinary course of business;

 

v. DMI has not made any material capital investment in, or any material loan to,
any other person or entity outside of the ordinary course of business;

 

vi. DMI has not granted any license or sublicense of any material rights under
or with respect to any intellectual property;

 

vii. There has been no change made or authorized in the Articles of Organization
or Certificate of Incorporation or Bylaws of DMI;

 

 8

 

 

viii. DMI has not issued, sold, or otherwise disposed of any of its securities,
or granted any options, warrants, or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any of its securities;

 

ix. DMI has not declared, set aside, or paid any dividend or made any
distribution with respect to its equity securities, except in the ordinary
course of business, to make guaranteed payments, or to pay taxes (whether in
cash or in kind);

 

x. DMI has not experienced any material damage, destruction, or loss (whether or
not covered by insurance) to its property;

 

xi. DMI has not made any loan to, or entered into any other transaction with,
any of its officers, directors and employees outside of the ordinary course of
business;

 

xii. DMI has not entered into any written employment contract or collective
bargaining agreement or modified the terms of any existing such contract or
agreement, nor have there been any labor disputes, grievances, arbitrations,
unfair labor practices, litigation, EEOC actions, WARN and ADA disputes or
claims since DMI’s inception, nor any union or collective bargaining efforts
initiated with respect to employees of DMI;

 

xiii. DMI has not adopted, amended, modified, or terminated any bonus,
profit-sharing, incentive, severance, or other plan, contract, or commitment for
the benefit of any of its officers, directors and employees (or taken any such
action with respect to any other employee benefit plan);

 

xiv. DMI has not made any other material change in employment terms for any of
its officers, directors and employees outside of the ordinary course of
business;

 

xv. DMI has not experienced any event, circumstance, or change (other than
general economic conditions) which had or can reasonably be expected to have a
material adverse effect upon the business, operations, properties, or financial
condition of DMI;

 

xvi. DMI has not made any change in any existing election, or made any new
election, with respect to any tax law in any jurisdiction which election could
have an effect upon the tax treatment of DMI or its business operations;

 

xvii. DMI has not settled any claim or litigation, or filed any motions, orders,
briefs, or settlement agreements in any proceeding before any governmental
authority or any arbitrator;

 

xviii. DMI has not maintained its books of account other than in the usual,
regular, and ordinary manner and on a basis consistent with prior periods or
made any change in any of its accounting methods or practices;

 

xix. DMI has not suffered any extraordinary losses or waived any rights of any
value;

 

xx. DMI has not (a) liquidated inventory or accepted product returns other than
in the ordinary course, (b) accelerated receivables, or (c) changed in any
material respect its practices in connection with the payment of payables and/or
the collection of receivables; and

 

 9

 

 

xxi. DMI has not committed to do any of the actions set forth in Subparagraphs
“i” through “xxi” of this Paragraph “G” of this Article “10” of this Agreement.

 

H. No Approvals. No approval of any third party including, but not limited to,
any governmental authority is required in connection with the consummation of
the transactions set forth in this Agreement.

 

I. Financial Statements. Attached to, and made a part of, this Agreement as
Section 10I of Exhibit B are the unaudited consolidated balance sheets and
Statements of Operation of DMI for the years ended December 31, 2015, 2016 and
2017 (collectively the “DMI Financial Statements”). DMI Financial Statements
(including any available notes thereto) have been prepared on a consistent basis
throughout the periods covered thereby and present fairly the financial
condition of DMI in all material respects as of such dates and the results of
operations of DMI for such periods. FTIS understands that DMI and DGLT’s
auditors have withdrawn their opinion with respect to financial statements
prepared by them and, accordingly, have advised that no person may rely on said
audit opinion with respect to such financial statements.

 

J. Representations and Obligations with Respect to Taxes.

 

i. As used in this Paragraph “i” of this Article “10” of this Agreement,
“Affiliated Group” means any affiliated group within the meaning of Section
1504(a) of the Code or any similar group defined under a similar provision of
state, local, or foreign law; “Tax” means any Federal, state, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under
Section 59A of the Code), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not,
and “Taxes” means any or all of the foregoing collectively; and “Tax Return”
means any return, declaration, report, claim for refund or information return or
statement relating to Taxes, including any schedule or attachment thereto and
including any amendment thereof.

 

ii. Except as otherwise set forth in the DMI Financial Statements, DMI has filed
all tax returns which it was required to file, all such tax returns were true,
correct, and complete in all material respects, all taxes owed by DMI (whether
or not shown on any tax return and whether or not any tax return was required)
have been paid, DMI is not currently the beneficiary of any extension of time
within which to file any tax return, no claim has ever been made by a taxing
authority in a jurisdiction where DMI does not file tax returns which it is or
may be subject to taxation by that jurisdiction, and there are no liens on any
of the assets of DMI that arose in connection with any failure (or alleged
failure) to pay any tax, except for liens for taxes not yet due.

 

iii. DMI has withheld and paid all Taxes required to have been withheld and paid
in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.

 

iv. No officer, director or employee responsible for tax matters of DMI has
received any notification that any taxing authority will assess any additional
taxes for any period for which tax returns have been filed. Section “10J” of
Exhibit “B” lists all Federal, state, local, and foreign income tax returns
filed with respect to DMI.

 

 10

 

 

v. DMI has not waived any statute of limitations with respect to taxes or agreed
to any extension of time with respect to a tax assessment or deficiency.

 

vi. DMI has not made any payments, is not obligated to make any payments and is
not a party to any agreement which under certain circumstances could obligate it
to make any payments that will not be deductible under Section 280G of the Code.
DMI has not been a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code. DMI has disclosed on its Federal income
tax returns all positions taken therein which could give rise to a substantial
understatement of Federal income tax within the meaning of Section 6662 of the
Code. DMI is not a party to any tax allocation or sharing agreement. DMI (a) has
not been a member of an Affiliated Group filing a consolidated Federal income
tax return and (b) has no liability for the taxes of any person under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
law), as a transferee or successor, by contract or otherwise.

 

vii. DMI shall not be required to include in a taxable period ending after the
Closing taxable income attributable to income which accrued in a prior taxable
period but was not recognized in any prior taxable period as a result of the
installment method of accounting, the completed contract method of accounting,
the long-term contract method of accounting, the cash method of accounting, or
Section 481 of the Code or any comparable provision of state, local, or foreign
tax law.

 

viii. Except as otherwise set forth in Section “10J” of Exhibit “B” attached
hereto, DMI is not a party to any joint venture, partnership, or other
arrangement or contract which could be treated as a partnership for Federal
income tax purposes.

 

ix. DMI has not entered into any sale leaseback or leveraged lease transaction
which fails to satisfy the requirements of Revenue Procedure 75-21 (or similar
provisions of foreign law) or any safe harbor lease transaction.

 

x. All elections with respect to taxes affecting DMI are disclosed or attached
to a tax return of DMI.

 

xi. All private letter rulings issued by the Internal Revenue Service to DMI
(and any corresponding ruling or determination of any state, local, or foreign
taxing authority) have been disclosed in Section “10J” of Exhibit “B”, and there
are no pending requests for any such rulings (or corresponding determinations).

 

K. Contracts. Except as set forth in Section “10K” of Exhibit “B”, DMI is not a
party to any material contracts including, but not limited to, with any
employee, contractor, client and/or third party.

 

L. Litigation. Except as set forth in Section “10L” of Exhibit “B”, there are no
legal, administrative, arbitration or other proceedings materially affecting DMI
or its properties, assets or businesses, or with respect to any matter arising
out of the conduct of DMI’s business pending or threatened, by or against, any
officer or director of DMI in connection with its affairs, whether or not
covered by insurance. (i) DMI or its officers or directors are not subject to
any order, writ, injunction or decree of any court affecting DMI, and (ii) DMI
is not presently engaged in any legal action. Section “10L” of Exhibit “B” also
includes a listing of all claims, actions, suits, or proceedings involving DMI
which were pending, settled, or adjudicated since September 30, 2017.

 

 11

 

 

M. Intellectual Property.

 

i. DMI has not, to its knowledge, interfered with, infringed upon,
misappropriated, or violated any material intellectual property rights of third
parties in any material respect, and, based on inquiry made, none of the current
officers or directors of DMI has ever received any charge, complaint, claim,
demand, or notice alleging any such interference, infringement,
misappropriation, or violation (including any claim that DMI must license or
refrain from using any intellectual property rights of any third party). No
third party has, to the knowledge of DMI, interfered with, infringed upon,
misappropriated, or violated any intellectual property rights of DMI in any
respect.

 

ii. The schedule attached to and made a part of this Agreement as Section “10M”
of Exhibit “D” identifies each patent or registration which has been issued to
DMI with respect to any of its intellectual property, identifies each pending
patent application or application for registration which DMI has made with
respect to any of its intellectual property, and identifies each license,
agreement, or other permission which DMI has granted to any third party with
respect to any of DMI’s owned intellectual property (together with any
exceptions). Section “10M identifies each trade name or unregistered trademark
and each copyright owned by DMI in connection with any of its businesses.

 

With respect to each item of intellectual property owned by DMI required to be
identified in Section “10M” of Exhibit “B” pursuant to the prior paragraph of
this Subparagraph “ii” of this Paragraph “M” of this Article “10” of this
Agreement:

 

a. DMI possesses all right, title, and interest in and to the item, free and
clear of any security interest, license, or other restriction except those that
arise by operation of law or in the ordinary course of business;

 

b. the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;

 

c. no action, suit, proceeding, hearing, investigation (other than the SEC
investigations into the alleged actions of the former CEO and EVP of Sales),
charge, complaint, claim, or demand (or, to DMI’s knowledge, investigation) is
pending or is threatened which challenges the legality, validity,
enforceability, use, or ownership of the item; and

 

d. except in the ordinary course of business or in connection with its
commercial contracts, DMI has never agreed to indemnify any person or entity for
or against any interference, infringement, misappropriation, or other conflict
with respect to the item.

 

iii. The schedule attached to and made a part of this Agreement as Section “10M”
of Exhibit “B” identifies each material item of non-“off the shelf” intellectual
property which any third party owns and which DMI uses pursuant to license,
sublicense, agreement, or permission.

 

 12

 

 

With respect to each item of intellectual property required to be identified in
Section “10M” of Exhibit “B” pursuant to this Agreement:

 

a. the license, sublicense, agreement, or permission covering the item is legal,
valid, binding, enforceable, and in full force and effect in all material
respects;

 

b. DMI has no knowledge that any other party to the license, sublicense,
agreement, or permission is in breach or default thereof, and no knowledge of
any event having occurred which with notice or lapse of time would constitute a
breach or default by such other party or permit termination, modification or
acceleration thereof by DMI;

 

c. DMI is not in material breach or default of any such license, sublicense,
agreement, or permission, and no event has occurred which with notice or lapse
of time would constitute a material breach or default by DMI or permit
termination, modification, or acceleration thereof by another party thereto;

 

d. DMI has not been notified in writing that any other party to the license,
sublicense, agreement, or permission has repudiated any material provision
thereof;

 

e. DMI has not repudiated any material provision of any license, sublicense,
agreement, or permission; and

 

f. DMI has not granted any sublicense or similar right with respect to the
license, sublicense, agreement, or permission.

 

iv. DMI owns or licenses each item of intellectual property necessary for the
operation of DMI’s business as currently conducted or planned by DMI.

 

v. DMI is not aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, which would interfere with his or her duties to DMI or that would
conflict with DMI’s business as conducted.

 

N. Insurance. Section “10N” of Exhibit “B” lists all insurance currently
maintained by DMI.

 

O. Employee Benefits. Except as set forth in Section “10O” of Exhibit “B”, there
is no employee benefit plan.

 

P. Investments. DMI does not own any other debt or equity securities other than
the Subsidiary.

 

Q. Property and Assets. Except as set forth in Section “10Q” of Exhibit “B”, DMI
does not have, as of the Closing Date, legal and beneficial ownership of any
tangible properties or assets.

 

R. Real Property. Except as set forth in Section “10R” of Exhibit “B”, DMI has
no interest in any real property.

 

 13

 

 

S. Permits. Except as otherwise set forth in Section “10S” of Exhibit “B”, DMI
has any and all material permits, rights, approvals, licenses, authorizations,
legal status, orders, or contracts under any legal requirement or otherwise
granted by any governmental authority (“Permits”) necessary for DMI to own,
operate, use, and/or maintain its properties and to conduct its business and
operations as presently conducted and to be conducted immediately after the
Closing. Except as otherwise set forth in “10S” of Exhibit “B”, all such Permits
are in effect, no proceeding is pending to modify, suspend or revoke, withdraw,
terminate, or otherwise limit any such Permits, no such proceeding is
threatened. No administrative or governmental actions have been taken, and no
such actions which are threatened in connection with the expiration or renewal
of such Permits which could reasonably be expected to materially and adversely
affect the ability of DMI to own, operate, use, or maintain any of its
properties or to conduct its business and operations as presently conducted.
Except as otherwise set forth in Section “10S” of Exhibit “B”, there are no (i)
violations which have occurred that remain uncured, unwaived, or otherwise
unresolved, or are occurring in respect of any such Permits, other than
inconsequential violations, and (ii) circumstances which exist that would
prevent or delay the obtaining of any requisite consent, approval, waiver, or
other authorization of the transactions contemplated by this Agreement with
respect to such Permits that by their terms or under applicable law may be
obtained only after Closing.

 

T. Banks. Section “10T” of Exhibit “B” sets forth (i) the name of each bank,
trust company, or other financial institution and stock or other broker with
which DMI has an account, credit line or safe deposit box or vault, (ii) the
names of all persons authorized to draw thereon or to have access to any safe
deposit box or vault, (iii) the purpose of each such account, safe deposit box,
or vault, and (iv) the names of all persons authorized by proxies, powers of
attorney, or other like instrument to act on behalf of DMI in matters concerning
any of its business or affairs. Except as otherwise set forth in Section “10T”
of Exhibit “B” attached hereto, no such proxies, powers of attorney, or other
like instruments are irrevocable.

 

U. This section intentionally left blank.)

 

V. Transactions with Affiliates. Except as set forth in “10V” of Exhibit “B”
attached hereto, DMI has not purchased, acquired, or leased any property or
services from, or sold, transferred, or leased any property or services to, or
loaned or advanced any money to, or borrowed any money from, or entered into or
been subject to any management, consulting, or similar agreement with, or
engaged in any other significant transaction with any officer, director or
stockholder of DMI or any of their respective affiliates. Except as set forth in
Section “10V” of Exhibit “B”, no officer, director, or stockholder of DMI and
none of their respective affiliates is indebted to DMI for money borrowed or
other loans or advances, and DMI is not indebted to any such affiliate.

 

W. Business Conducted in No Other Name. All business of DMI has been conducted
in its name and for its benefit and there are no parties related, either
directly or indirectly, which are competing for the business of DMI and DMI has
no subsidiaries or other entities in which DMI has an interest, including, but
not limited to, joint ventures or partnerships.

 

X. Jurisdictions. Section “10X” of Exhibit “B” identifies all jurisdictions in
which DMI is qualified to do business, registered for sales, use or payroll
taxes, has employees or other personnel located, and maintains offices.

 

Y. Security and Privacy Policies. All current employees, contractors and related
entities of DMI have agreed to and executed the standard policies of DMI to
implement the following practices including, but not limited to, internal and
external compliance, internal control and risk management assessments including
external/internal risk management, internal audits and compliance audits
relating to DMI.

 

 14

 

 

Z. Risk Management Issues. DMI is not aware of any significant risk management
issues rising from employees, contractors and/or related parties.

 

AA. Broker. Except as set forth in Section “10AA” of Exhibit “B”, DMI has not
had any dealing with respect to the transactions set forth in this Agreement
with any business broker, firm, or salesman, or any person or corporation,
investment banker or financial advisor who is or shall be entitled to any
broker’s or finder’s fee or any other commission or similar fee with respect to
the transactions set forth in this Agreement. DMI and DGLT agree to indemnify
and save harmless FTIS against and from any claims, suits, fines, penalties,
damages, losses, fees, costs and expenses (including reasonable attorneys’ fees)
which may be asserted against FTIS by any business broker, firm or salesman, or
any person or corporation, investment banker or financial advisor who was
appointed by DMI or DGLT in connection with this Agreement and or the business
transaction contemplated herein.

 

BB. Complete Disclosure. DMI has no knowledge that any covenant, representation
or warranty of DMI which is contained in this Agreement or in a writing
furnished or to be furnished pursuant to this Agreement contains any untrue
statement of a material fact, omits to state any material fact which is required
to make the statements contained herein or therein, not misleading. DMI makes no
representation or warranty except as set forth in this Article “10”.

 

CC. Notification. If, prior to closing, any event occurs or any event known to
DMI relating to or affecting DMI shall occur as a result of which (i) any
provision of this Article “10” of this Agreement at that time shall include an
untrue statement of a fact, or (ii) this Article “10” of this Agreement shall
omit to state any fact necessary to make the statements herein, in light of the
circumstances under which they were made, not misleading, DMI shall immediately
notify FTIS pursuant to Paragraph “C” of Article “15” of this Agreement.

 

11. FTIS’s Representations, Warranties and Covenants. FTIS represents, warrants
and covenants that.

 

A. FTIS Status. FTIS and UFTG are corporations duly organized and validly
existing pursuant to the laws of the State of Delaware with all requisite power
and authority to carry on its business as presently conducted in all
jurisdictions where presently conducted, to enter into this Agreement and to
consummate the transactions set forth in this Agreement.

 

B. Authority. FTIS and UFTG has the full right, power and authority to enter
into this Agreement and to consummate and / or consent to the transactions
contemplated by this Agreement, as the respective case may require. This
Agreement constitutes the valid and legally binding obligation of FTIS
enforceable in accordance with its terms and conditions, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or similar laws affecting creditor’s rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity). The execution and delivery of this
Agreement by FTIS, and the consummation by FTIS of the transactions contemplated
by this Agreement have been duly approved and authorized by FTIS and no further
authorization shall be necessary on the part of FTIS for the performance and
consummation by FTIS of the transactions contemplated by this Agreement.

 

C. Compliance with the Law and Other Instruments. The performance of this
Agreement by FTIS shall not result in any breach of, or constitute a default
under, or result in the imposition of any material lien or encumbrance upon any
property of FTIS or cause an acceleration under any arrangement, agreement or
other instrument to which FTIS is a party or by which any of its assets are
bound.

 

 15

 

 

D. No Reliance. FTIS acknowledges that no statements, representations or
warranties, have been made or furnished by DMI, DGLT, or by any person acting on
behalf of DMI or DGLT with respect to this Agreement or any other aspects or
consequences of this Agreement. FTIS further acknowledge that its decision to
enter into this Agreement was based entirely upon its own determination,. and
not upon any representations made to it by DMI and DGLT with respect to the
transactions which are the subject of this Agreement.

 

E. Absence of Conflicts. The execution and delivery of this Agreement and the
consummation by FTIS of the transactions set forth in this Agreement: (i) do not
and shall not conflict with or result in a breach of any provision of FTIS’s
Certification of Incorporation and Bylaws, (ii) do not and shall not result in
any breach of, or constitute a default or cause an acceleration under any
arrangement, agreement or other instrument to which FTIS is a party to or by
which any of its assets are bound, (iii) do not and shall not cause FTIS to
violate or contravene any provision of law or any governmental rule or
regulation, and (iv) will not and shall not result in the imposition of any
lien, or encumbrance upon, any property of FTIS. FTIS has performed in all
material respects all of its obligations which are, as of the date of this
Agreement, required to be performed, pursuant to the terms of any such
agreement, contract or commitment.

 

F. Absence of Changes. There has not been any material adverse change in the
business, financial condition, operations, or results of operations of FTIS
taken as a whole since its formation, outside of the ordinary course of
business, including but not limited to Section “11F” of Exhibit “C”.

 

i. FTIS has not sold, leased, transferred, or assigned any material assets,
tangible or intangible, outside of the ordinary course of business;

 

ii. FTIS has not entered into any material agreement, contract, lease, or
license outside of the ordinary course of business;

 

iii. no party (including FTIS) has accelerated, terminated, made material
modifications to, or canceled any material agreement, contract, lease, or
license to which FTIS is a party;

 

iv. FTIS has not made any material expenditures of its capital outside of the
ordinary course of business;

 

v. FTIS has not made any material capital investment in, or any material loan
to, any other person or entity outside of the ordinary course of business;

 

vi. FTIS has not created, incurred, assumed, or guaranteed more than 100,000 in
aggregate indebtedness for borrowed money and capitalized lease obligations;

 

vii. FTIS has not granted any license or sublicense of any material rights under
or with respect to any intellectual property;

 

 16

 

 

viii. There has been no change made or authorized in the Articles of
Organization or Certificate of Incorporation or Bylaws of FTIS;

 

ix. FTIS has not issued, sold, or otherwise disposed of any of its securities,
or granted any options, warrants, or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any of its securities;

 

x. FTIS has not declared, set aside, or paid any dividend or made any
distribution with respect to its equity securities, except in the ordinary
course of business, to make guaranteed payments, or to pay taxes (whether in
cash or in kind);

 

xi. FTIS has not experienced any material damage, destruction, or loss (whether
or not covered by insurance) to its property;

 

xii. FTIS has not made any loan to, or entered into any other transaction with,
any of its officers, directors and employees outside of the ordinary course of
business;

 

xiii. FTIS has not entered into any written employment contract or collective
bargaining agreement or modified the terms of any existing such contract or
agreement, nor have there been any labor disputes, grievances, arbitrations,
unfair labor practices, litigation, EEOC actions, WARN and ADA disputes or
claims since FTIS’s inception, nor any union or collective bargaining efforts
initiated with respect to employees of FTIS;

 

xiv. FTIS has not adopted, amended, modified, or terminated any bonus,
profit-sharing, incentive, severance, or other plan, contract, or commitment for
the benefit of any of its officers, directors and employees (or taken any such
action with respect to any other employee benefit plan);

 

xv. FTIS has not made any other material change in employment terms for any of
its officers, directors and employees outside of the ordinary course of
business;

 

xvi. FTIS has not experienced any event, circumstance, or change (other than
general economic conditions) which had or can reasonably be expected to have a
material adverse effect upon the business, operations, properties, or financial
condition of FTIS;

 

xvii. FTIS has not made any change in any existing election, or made any new
election, with respect to any tax law in any jurisdiction which election could
have an effect upon the tax treatment of FTIS or its business operations;

 

xviii. FTIS has not settled any claim or litigation, or filed any motions,
orders, briefs, or settlement agreements in any proceeding before any
governmental authority or any arbitrator;

 

xix. FTIS has not maintained its books of account other than in the usual,
regular, and ordinary manner and on a basis consistent with prior periods or
made any change in any of its accounting methods or practices;

 

xx. FTIS has not suffered any extraordinary losses or waived any rights of any
value;

 

 17

 

 

xxi. FTIS has not (a) liquidated inventory or accepted product returns other
than in the ordinary course, (b) accelerated receivables, (c) delayed payables,
or (d) changed in any material respect its practices in connection with the
payment of payables and/or the collection of receivables; and

 

xxii. FTIS has not committed to do any of the actions set forth in Subparagraphs
“i” through “xxi” of this Paragraph “F” of this Article “11” of this Agreement.

 

G. No Approvals. No approval of any third party including, but not limited to,
any governmental authority is required in connection with the consummation of
the transactions set forth in this Agreement.

 

H. Financial Statements. In view that FTIS is a newly formed corporation, there
are no financial statements available.

 

I. Representations and Obligations with Respect to Taxes. No tax returns are
required to be filed.

 

J. Contracts. Except as set forth in Section “11J” of Exhibit “C”, FTIS is not a
party to any material contracts including, but not limited to, with any
employee, contractor, client and/or third party.

 

K. Litigation. There are no legal, administrative, arbitration or other
proceedings materially affecting FTIS or its properties, assets or businesses,
or with respect to any matter arising out of the conduct of FTIS’s business
pending or threatened, by or against, any officer or director of FTIS in
connection with its affairs, whether or not covered by insurance. (i) FTIS or
its officers or directors are not subject to any order, writ, injunction or
decree of any court affecting FTIS, and (ii) FTIS is not presently engaged in
any legal action.

 

L. Intellectual Property. FTIS has not interfered with, infringed upon,
misappropriated, or violated any material intellectual property rights of third
parties in any material respect, and none of the officers or directors of FTIS
has ever received any charge, complaint, claim, demand, or notice alleging any
such interference, infringement, misappropriation, or violation (including any
claim that FTIS must license or refrain from using any intellectual property
rights of any third party). No third party has interfered with, infringed upon,
misappropriated, or violated any intellectual property rights of FTIS in any
respect.

 

M. Insurance. Section “11M” of Exhibit “C” lists all insurance currently
maintained by FTIS.

 

N. Employee Benefits. Except as set forth in Section “11N of Exhibit “C”, there
is no employee benefit plan.

 

O. Investments. FTIS does not own any other debt or equity securities.

 

P. Property and Assets. FTIS does not have, as of the Closing Date, legal and
beneficial ownership of any tangible properties or assets.

 

Q. Real Property. FTIS has no interest in any real property.

 

 18

 

 

R. Permits. FTIS has any and all material permits, rights, approvals, licenses,
authorizations, legal status, orders, or contracts under any legal requirement
or otherwise granted by any governmental authority (“Permits”) necessary for
FTIS to own, operate, use, and to enter into and operate the DMI business, and
to conduct its business and operations as presently conducted and to be
conducted immediately after the Closing. Except as otherwise set forth in “11R”
of Exhibit “C”, all such Permits are in effect, no proceeding is pending to
modify, suspend or revoke, withdraw, terminate, or otherwise limit any such
Permits, no such proceeding is threatened. No administrative or governmental
actions have been taken, and no such actions which are threatened in connection
with the expiration or renewal of such Permits which could reasonably be
expected to materially and adversely affect the ability of FTIS to own, operate,
use, or maintain any of its properties or to conduct its business and operations
as presently conducted. Except as otherwise set forth in Section “11R” of
Exhibit “C”, there are no (i) violations which have occurred that remain
uncured, unwaived, or otherwise unresolved, or are occurring in respect of any
such Permits, other than inconsequential violations, and (ii) circumstances
which exist that would prevent or delay the obtaining of any requisite consent,
approval, waiver, or other authorization of the transactions contemplated by
this Agreement with respect to such Permits that by their terms or under
applicable law may be obtained only after Closing.

 

S. Banks. Section “11S” of Exhibit “C” sets forth (i) the name of each bank,
trust company, or other financial institution and stock or other broker with
which FTIS has an account, credit line or safe deposit box or vault, (ii) the
names of all persons authorized to draw thereon or to have access to any safe
deposit box or vault, (iii) the purpose of each such account, safe deposit box,
or vault, and (iv) the names of all persons authorized by proxies, powers of
attorney, or other like instrument to act on behalf of FTIS in matters
concerning any of its business or affairs.

 

T. Absence of Certain Business Practices. There is no instance where FTIS or any
affiliate or agent of FTIS or any other person acting on behalf of or associated
with FTIS, acting alone or together, has received, directly or indirectly, any
rebates, payments, commissions, promotional allowances or any other economic
benefits, regardless of their nature or type, from any customer, supplier,
employee, or agent of any customer or supplier.

 

U. Transactions with Affiliates. FTIS has not purchased, acquired, or leased any
property or services from, or sold, transferred, or leased any property or
services to, or loaned or advanced any money to, or borrowed any money from, or
entered into or been subject to any management, consulting, or similar agreement
with, or engaged in any other significant transaction with any officer, director
or stockholder of FTIS or any of their respective affiliates.

 

V. Business Conducted in No Other Name. All business of FTIS has been conducted
in its name and for its benefit and there are no parties related, either
directly or indirectly, which are competing for the business of FTIS and FTIS
has no subsidiaries or other entities in which FTIS has an interest, including,
but not limited to, joint ventures or partnerships.

 

W. Jurisdictions. Section “11W” of Exhibit “C” identifies all jurisdictions in
which FTIS is qualified to do business, registered for sales, use or payroll
taxes, has employees or other personnel located, and maintains offices.

 

X. Security and Privacy Policies. All employees, contractors and related
entities of FTIS have agreed to and executed the standard policies of FTIS (and
of DMI post merger) to implement the following practices including, but not
limited to, internal and external compliance, internal control and risk
management assessments including external/internal risk management, internal
audits and compliance audits relating to FTIS.

 

 19

 

 

Y. Risk Management Issues. FTIS is not aware of any significant risk management
issues rising from employees, contractors and/or related parties.

 

Z. Broker. Except as set forth in Section “11Z” of Exhibit “C”, FTIS has not had
any dealing with respect to the transactions set forth in this Agreement with
any business broker, firm, or salesman, or any person or corporation, investment
banker or financial advisor who is or shall be entitled to any broker’s or
finder’s fee or any other commission or similar fee with respect to the
transactions set forth in this Agreement. FTIS agree to indemnify and save
harmless DMI against and from any claims, suits, fines, penalties, damages,
losses, fees, costs and expenses (including reasonable attorneys’ fees) which
may be asserted against DMI by any business broker, firm or salesman, or any
person or corporation, investment banker or financial advisor who was appointed
FTIS in connection with this Agreement and or the business transaction
contemplated herein.

 

AA. Complete Disclosure. FTIS has no knowledge that any covenant, representation
or warranty of FTIS which is contained in this Agreement or in a writing
furnished or to be furnished pursuant to this Agreement contains any untrue
statement of a material fact, omits to state any material fact which is required
to make the statements contained herein or therein, not misleading. FTIS makes
no representation or warranty except as set forth in this Article “11”.

 

BB. Notification. If any event occurs or any event known to FTIS relating to or
affecting FTIS shall occur as a result of which (i) any provision of this
Article “11” of this Agreement at that time shall include an untrue statement of
a fact, or (ii) this Article “11” of this Agreement shall omit to state any fact
necessary to make the statements herein, in light of the circumstances under
which they were made, not misleading, FTIS shall immediately notify DMI pursuant
to Paragraph “C” of Article “15” of this Agreement.

 

12. No Defense. It shall not be a defense to a suit for damages for any
misrepresentation or breach of a covenant, representation or warranty that DMI
knew or had reason to know that any covenant, representation or warranty in this
Agreement contained untrue statements.

 

13. Indemnification.

 

A. Indemnification by DMI and DGLT. In order to induce FTIS to enter into and
perform this Agreement, DMI and DGLT do hereby indemnify, protect, defend and
save and hold harmless FTIS and each of its stockholders, affiliates, officers,
directors, control persons, employees, attorneys, agents, partners and trustees
and personal representatives of any of the foregoing (“Indemnified Parties”),
from and against any loss resulting to any of them from any actual out of pocket
(and not “theoretical” or lost “profits” or “goodwill”) material loss,
liability, cost, damage, or expense which the Indemnified Parties may suffer,
sustain or incur arising out of or due to a breach by DMI and or DGLT of the
representations, warranties and covenants set forth in this Agreement.

 

B. Indemnification by FTIS. In order to induce DGLT to enter into and perform
this Agreement, FTIS does hereby indemnify, protect, defend and save and hold
harmless DGLT and each of its stockholders, affiliates, officers, directors,
control persons, employees, attorneys, agents, partners and trustees and
personal representatives of any of the foregoing (“DGLT Indemnified Parties”),
from and against any loss resulting to any of them from any forseeable actual
out of pocket (and not “theoretical” or lost “profits” or “goodwill”) material
loss, liability, cost, damage, or expense which the DGLT Indemnified Parties may
suffer, sustain or incur arising out of or due to a breach by FTIS of the
representations, warranties and covenants set forth in this Agreement.

 

 20

 

 

C. Reasonable Costs, Etc. The indemnification, which is set forth in this
Article “13” of this Agreement shall be deemed to include not only the specific
liabilities or obligations with respect to which such indemnity is provided, but
also all actual counsel fees, reasonable costs, expenses and expenses of
settlement relating thereto.

 

D. Third Party Claims. If any demand, claim, action or cause of action, suit,
proceeding or investigation (collectively, the “Claim”) is brought against an
Indemnified Party for which the Indemnified Party intends to seek indemnity from
the other party hereto (the “Indemnifying Party”), then the Indemnified Party
within 21 days after such Indemnified Party’s receipt of the Claim, shall notify
the Indemnifying Party pursuant to Paragraph “C” of Article “15” of this
Agreement which notice shall contain a reasonably thorough description of the
nature and amount of the Claim (the “Claim Notice”). The Indemnifying Party
shall have the option to undertake, conduct and control the defense of such
claim or demand. Such option to undertake, conduct and control the defense of
such claim or demand shall be exercised by notifying the Indemnified Party
within 10 days after receipt of the Claim Notice pursuant to Paragraph “C” of
Article “15” of this Agreement (such notice to control the defense is
hereinafter referred to as the “Defense Notice”). The failure of the Indemnified
Party to notify the Indemnifying Party of the Claim shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have
pursuant to this Article “15” of this Agreement, except to the extent that such
failure to notify the Indemnifying Party prejudices the Indemnifying Party. The
Indemnified Party shall use all reasonable efforts to assist the Indemnifying
Party in the vigorous defense of the Claim. If, however, the Indemnified Party
desires to participate in any such defense or settlement, it may do so at its
sole cost and expense (it being understood that the Indemnifying Party shall be
entitled to control the defense). The Indemnified Party shall not settle the
Claim. If the Indemnifying Party does not elect to control the defense of the
Claim, within the aforesaid 10 day period by proper notice pursuant to Paragraph
“C” of Article “15” of this Agreement, then the Indemnified Party shall be
entitled to undertake, conduct and control the defense of the Claim (a failure
by the Indemnifying Party to send the Defense Notice to the Indemnified Party
within the aforesaid 10 day period by proper notice pursuant to Paragraph “C” of
Article “15” of this Agreement shall be deemed to be an election by the
Indemnifying Party not to control the defense of the Claim); provided, however,
that the Indemnifying Party shall be entitled, if it so desires, to participate
therein (it being understood that in such circumstances, the Indemnified Party
shall be entitled to control the defense). Regardless of which party has
undertaken to defend any claim, the Indemnifying Party may not, without the
prior written consent of the Indemnified Party, settle, compromise or offer to
settle or compromise any such claim or demand if any settlement would result in
any liability or obligation of the Indemnified Party or the imposition of a
consent order, injunction or decree which would restrict the future activity or
conduct of the Indemnified Party. Whether the Indemnifying Party shall control
and assume the defense of the Claim or only participate in the defense or
settlement of the Claim, the Indemnified Party shall give the Indemnifying Party
and its counsel access, during normal business hours, to all relevant business
records and other documents, and shall permit them to consult with its employees
and counsel.

 

E. Certain Limitations. There shall not be any indemnification obligation
pursuant to Paragraph “A” of this Article “13” of this Agreement until the
aggregate amount of all losses, liabilities, costs, damages, and expenses
(“Losses”) in respect of indemnification pursuant to Paragraph “A” of this
Article “13” of this Agreement exceeds twenty-five thousand ($25,000) dollars
(the “Deductible”), in which event the indemnification obligation will be only
for those Losses in excess of the Deductible. However, the limitations set forth
pursuant to this Paragraph “E” of this Article “13” of this Agreement shall not
apply to breaches or inaccuracies arising from or relating to any fraud.

 

 21

 

 

F. Tax Treatment of Indemnification Payments. All indemnification payments made
under this Agreement shall be treated by the parties to this Agreement as an
adjustment to the Purchase Price for tax purposes, unless otherwise required by
law.

 

G. Insurance and Tax Benefits. The amount of any Losses subject to
indemnification by any Indemnifying Party under this Article “13” shall be
calculated (a) net of any amounts which have been recovered by the Indemnified
Party under insurance policies or other collateral sources (such as contractual
indemnitees of any Person that are contained outside this Agreement), and (b)
net of any tax benefit arising from the incurrence or payment of any such Losses
actually and currently realized by the Indemnified Party, as applicable, in the
taxable year of the claim through a refund of tax or reduction in the amount of
taxes the Indemnified Party would otherwise have had to pay if such Loss had not
been incurred, calculated by computing the amount of taxes before and after
inclusion of any tax items as the last items claimed for any taxable year.

 

H. Mitigation and Limitation. Each Indemnified Party shall take and shall cause
its affiliates to take all reasonable steps to mitigate any Losses upon becoming
aware of any event that would reasonably be expected to, or does, give rise to
such Losses. In no event shall any Indemnifying Party be liable to any
Indemnified Party for any punitive, exemplary, incidental, consequential,
special, or indirect damages, including loss of future revenue or income, loss
of business reputation or opportunity relating to the breach or alleged breach
of this Agreement, or diminution of value or any damages based on any type of
multiple.

 

I. Exclusive Remedies. FTIS acknowledges and agrees that its sole and exclusive
remedy with respect to any and all claims (other than claims arising from fraud
or criminal activity on the part of a party to this Agreement in connection with
the transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement, or obligation set forth in this
Agreement, or otherwise relating to the subject matter of this Agreement, shall
be pursuant to the indemnification provisions set forth in this Article 13. In
furtherance of the foregoing, FTIS hereby waives, to the fullest extent
permitted under law, any and all rights, claims, and causes of action for any
breach of any representation, warranty, covenant, agreement, or obligation set
forth in this Agreement, or otherwise relating to the subject matter of this
Agreement, it may have against the other parties to this Agreement and their
affiliates and each of their respective representatives arising under or based
upon any law, rule, or regulation, except pursuant to the indemnification
provisions set forth in this Article 13. Nothing in this Article “13(I)” shall
limit FTIS’s rights to seek and obtain any equitable relief to which it shall be
entitled or to seek any remedy on account of any party’s fraud or criminal
misconduct.

 

14. Confidentiality. The Parties agree that the terms of this Agreement are
confidential and they shall not make public disclosure of the terms of this
Agreement, except: (i) as may be required by law, (ii) in connection with
litigation or other legal proceeding against a party, (iii) by judicial or other
compulsory process, including, without being limited to, any court order, (iv)
as may be required by any federal and/or state regulatory agency, or (v) as may
be required in connection with its obligations under federal securities laws and
pursuant to the Securities and Exchange Commission or listing requirements. If
either party intends to make a disclosure of the terms of this Agreement as
required by law, by judicial or other compulsory process, including, without
being limited to, any court order, by any federal and/or state regulatory
agency, or as may be required in connection with its obligations under federal
securities laws, such party shall notify the other party, if feasible, in
advance of any such disclosure. The Parties agree that the terms of this Article
“14” of this Agreement regarding confidentiality are not material to this
Agreement and any breach of this paragraph shall not be considered a material
breach of this Agreement. In the event of such a breach of this Article “14” of
this Agreement, the non-breaching party shall only be entitled to injunctive
relief and/or monetary damages for actual harms caused by the breach.

 

 22

 

 

15. Miscellaneous.

 

A. Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Subscription Agreement.

 

B. Enforceability. If any provision which is contained in this Agreement,
should, for any reason, be held to be invalid or unenforceable in any respect
under the laws of any State of the United States, such invalidity or
unenforceability shall not affect any other provision of this Agreement and in
this Agreement, shall be construed as if such invalid or unenforceable provision
had not been contained herein.

 

C. Notices. Any notice or other communication required or permitted hereunder
must be in writing and sent by either (i) mail by (a) certified mail, postage
prepaid, return receipt requested and (b) first class mail, (ii) nationally
recognized overnight delivery courier service with confirmation of delivery or
(iii) electronic mail (“E-mail”) or facsimile transmission with an original
mailed by first class mail, postage prepaid, addressed as follows:

 

If to FTIS and/or UFTG:

 

    c/o FinTech Imaging Solutions, Inc.     75 Broad St., Suite 2410     New
York, New York 10004     Attn: Richard Steggall, CEO     Facsimile No.:    
E-mail address: richard@urbanft.com         With a copy to:. The Mintz Fraade
Law Firm, P.C     271 Madison Avenue, 12th Floor     New York, New York 10016  
  Attn: Frederick M. Mintz, Esq.     Facsimile No.: (212) 486-0701     E-mail
address: FMM@mintzfraade.com

 

  If to DGLT or DTI     (or DMI prior to Merger): Digiliti Money Group, Inc.    
delFive Business Park G     18671 Lake Drive East     Minneapolis, MN 55317    
Attn: Bryan Meier, CEO     Facsimile No.:     E-mail address:
bmeier@digilitimoney.com

 

 23

 

 

  With a copy to: Ronniel Levy, Esq,     CKR Law     1330 Avenue of the Americas
    New York, New York 10019     Facsimile No: (212) 259-8200     E-mail
address: rlevy@ckrlaw.com

 

or in each case to such other address, E-mail address and facsimile number as
shall have last been furnished by like notice. If all of the methods of notice
set forth in this Paragraph “C” of this Article “15” of this Agreement are
impossible for any reason, notice shall be in writing and personally delivered
to the aforesaid addresses. Each notice or communication shall be deemed to have
been given as of the following applicable dates:

 

i. If sent by mail, five (5) days after the later of sending by (a) certified
mail, postage prepaid, return receipt requested or (b) first class mail.

 

ii. If sent by overnight delivery, as of the date of delivery with confirmation
of delivery.

 

iii. If sent by E-mail or facsimile, either: (a) as of the date so sent if a
copy thereof is also mailed by first class mail on the date sent by E-mail or
facsimile or (b) if a copy thereof is not mailed by first class mail on the date
sent by E-mail or facsimile, then five (5) days after sending by first class
mail.

 

iv. If delivered by personal delivery, as of the date of delivery.

 

D. Governing Law; Disputes. In view of the fact that: (i) FTIS was formed
pursuant to the laws of Delaware; (ii) FTIS has offices in the State of New
York, (iii) DGLT was formed pursuant to the laws of the State of Delaware; (iv)
DMI has offices in the State of Minnesota; (v) FTIS was formed pursuant to the
laws of the State of Delaware; (vi) FTIS has an address in the State of
Minnesota, the Parties agree that this Agreement shall in all respects be
construed, governed, applied and enforced in accordance with the laws of the
State of New York and be deemed to be an agreement entered into in the State of
New York and made pursuant to the laws of the State of New York, without giving
effect to the principles of conflicts of law. Moreover, the Parties agree that
pursuant to Section 5-1401 of the General Obligations Law of New York, if
applicable, this Agreement shall in all respects be construed, governed, applied
and enforced in accordance with the laws of the State of New York and be deemed
to be an agreement entered into in the State of New York and made pursuant to
the laws of the State of New York, without giving effect to the principles of
conflicts of law. The Parties agree that they shall be deemed to have agreed to
binding arbitration with respect to the entire subject matter of any and all
disputes relating to or arising under this Agreement including, but not limited
to, the specific matters or disputes as to which arbitration has been expressly
provided for by other provisions of this Agreement and that any such arbitration
shall be commenced exclusively in New York County, New York. Any such
arbitration shall be by a panel of three arbitrators who shall also be certified
public accountants and pursuant to the commercial rules then existing of the
American Arbitration Association in the State of New York, County of New York.
In all arbitrations, judgment upon the arbitration award may be entered in any
court having jurisdiction. The Parties specifically designate the courts in the
State of New York, County of New York as properly having jurisdiction for any
proceeding to confirm and enter judgment upon any such arbitration award. The
Parties hereby consent to and submit to the exclusive jurisdiction of the courts
of the State of New York in any action or proceeding and submit to personal
jurisdiction over each of them by such courts. The Parties hereby waive personal
service of any and all process and specifically consent that in any such action
or proceeding brought in the courts of the State of New York, any service of
process may be effectuated upon any of them by certified mail, return receipt
requested, in accordance with Paragraph “C” of this Article “15” of this
Agreement. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.

 

 24

 

 

The Parties agree, further, that the prevailing party in any such arbitration as
determined by the arbitrators shall be entitled to such costs and attorney’s
fees, if any, in connection with such arbitration as may be awarded by the
arbitrators. In connection with the arbitrators’ determination for the purpose
of which party, if any, is the prevailing party, they shall take into account
all of the factors and circumstances including, without limitation, the relief
sought, and by whom, and the relief, if any, awarded, and to whom. In addition,
and notwithstanding the foregoing sentence, a party shall not be deemed to be
the prevailing party in a claim seeking monetary damages, unless the amount of
the arbitration award exceeds the amount offered in a legally binding writing by
the other party by fifteen percent (15%) or more. For example, if the party
initiating arbitration (“A”) seeks an award of $100,000 plus costs and expenses,
the other party (“B”) has offered A $50,000 in a legally binding written offer
prior to the commencement of the arbitration proceeding, and the arbitration
panel awards any amount less than $57,500 to A, the panel should determine that
B has “prevailed”.

 

The arbitration panel shall have no power to award non-monetary or equitable
relief of any sort other than as specifically granted to State Courts within the
State of New York. It shall also have no power to award (i) damages inconsistent
with any applicable agreement between the Parties or (ii) punitive damages or
any other damages not measured by the prevailing party’s actual damages; and the
Parties expressly waive their right to obtain such damages in arbitration or in
any other forum. In no event, even if any other portion of these provisions is
held invalid or unenforceable, shall the arbitration panel have power to make an
award or impose a remedy which could not be made or imposed by a court deciding
the matter in the same jurisdiction.

 

Discovery shall be permitted in connection with the arbitration only to the
extent, if any, expressly authorized by the arbitration panel upon a showing of
substantial need by the party seeking discovery.

 

All aspects of the arbitration shall be treated as confidential. The Parties and
the arbitration panel may disclose the existence, content or results of the
arbitration only as provided in the rules of the American Arbitration
Association in the State of New York, County of New York. Before making any such
disclosure, a party shall give written notice to all other Parties and shall
afford such Parties a reasonable opportunity to protect their interest.

 

E. Construction. Each of the Parties hereby further acknowledges and agrees that
(i) each has been advised by counsel during the course of negotiations (ii) each
counsel has had significant input in the development of this Agreement and (iii)
this Agreement shall not, therefore, be construed more strictly against DMI due
to the fact that FTIS’s counsel, The Mintz Fraade Law Firm, P.C. was primarily
responsible for its drafting regardless of any presumption or rule requiring
construction against the Party whose attorney drafted this Agreement.

 

F. Entire Agreement. This Agreement, the Transaction Documents, and all
documents and instruments referred to herein constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof and thereof.

 

 25

 

 

G. Third Party Beneficiaries. This Agreement and all documents and instruments
referred to herein are not intended to confer upon any person (other than the
parties to this Agreement and their respective heirs, executors, administrators,
personal representatives, successors and assigns) any legal or equitable right
or remedy of any nature whatsoever pursuant to or by reason of this Agreement.

 

H. Further Assurances. The Parties agree to execute any and all such other
further instruments and documents, and to take any and all such further actions
which are reasonably required to effectuate this Agreement and the intents and
purposes hereof.

 

I. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
personal representatives, successors and assigns.

 

J. Non-Waiver. Except as otherwise expressly provided in this Agreement, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants or conditions, (ii) the acceptance of performance
of anything required by this Agreement to be performed with knowledge of the
breach or failure of a covenant, condition or provision hereof shall not be
deemed a waiver of such breach or failure, and (iii) no waiver by any party of
one breach by another party shall be construed as a waiver of any other or
subsequent breach.

 

K. Modifications. This Agreement may not be changed, modified, extended,
terminated or discharged orally, but only by an agreement in writing, signed by
all of the Parties to this Agreement.

 

L. Exhibits. All Exhibits annexed or attached to this Agreement are incorporated
into this Agreement by reference thereto and constitute an integral part of this
Agreement.

 

M. Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

N. Facsimile and E-mail Signatures. Any signature which is delivered via
facsimile or via E-mail in portable document format (“.pdf”) or any picture
format shall be deemed to be an original and have the same force and effect as
if such facsimile, .pdf or picture format signature were the original thereof.

 

O. Severability. The provisions of this Agreement shall be deemed separable.
Therefore, if any part of this Agreement is rendered void, invalid or
unenforceable, such rendering shall not affect the validity or enforceability of
the remainder of this Agreement; provided, however, that if the part or parts
which are void, invalid or unenforceable as aforesaid shall substantially impair
the value of this whole Agreement to any Party, that Party may cancel, and
terminate the Agreement by giving written notice to the other Party.

 

P. Expenses. Each of the Parties agrees to be responsible for its own legal,
accounting, business and other fees and expenses incurred in connection with the
Transactions or the Agreement except as otherwise provided in this Agreement.

 

[Signature Page Follows]

 

 26

 

 

[Counterpart Signature Page to Merger Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Merger Agreement to be
executed as of the date first above written.

 

Digiliti Money, Inc.   FinTech Imaging Solutions, Inc.           By  /s/ Bryan
D. Meier   By  /s/ Kasey Kaplan Name: Bryan D. Meier   Name: Kasey Kaplan Title:
CEO   Title: President           By  /s/ Michael Hanson       Name: Michael
Hanson       Title: Director      

 

Digiliti Money, Inc.   Urban FT Group, Inc.           By  /s/ Bryan D. Meier  
By  /s/ Richard Steggall Name: Bryan D. Meier   Name: Richard Steggall Title:
CEO   Title: Chief Executive Officer           By  /s/ Michael Hanson      
Name: Michael Hanson       Title: Director      

 

 27

 

 

